This is an appeal from a deficiency in income and profits taxes in the amount of $996.01 for' the calendar year 1919. In the petition filed the taxpayer set forth three assignments of error. At the hearing two of the alleged errors were waived by counsel for the taxpayer, leaving in issue only the question whether an amount expended for cleaning, painting, and renovating offices and showrooms may be deducted by the taxpayer from gross income as an ordinary and necessary expense, or whether such an expenditure should be capitalized. No evidence was offered to show that the expenditure treated in the findings represented an ordinary and necessary expense within the meaning of section 234 of the Revenue Act of 1918, and in the absence of proof of error the Board will not disturb the holding of the Commissioner that the sum expended represented a capital expenditure.
FINDINGS OE PACT.
1. The taxpayer is a Wisconsin corporation with its principal office at Eau Claire.
*462. The deficiency letter from which this appeal is taken was mailed August 26, 1924.
3. For the year 1919 the taxpayér charged to expense the sum of $632.83 as the cost of renovating its office and showroom.
DECISION.
The determination of the Commissioner is approved.